Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/05/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-7, 10-12, 15-17, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2017/0031170) (hereinafter Yang).
	Re claim 1: Yang discloses a mode-switchable backlight comprising: a first planar backlight (121, 122, 123, 140, fig. 14) having a light-emitting surface (upper surface of 121, fig. 14) configured to provide broad-angle emitted light (see fig. 14) during a first mode (2D image display mode, see para [0047]); and a second planar backlight (131, 132, 133, fig. 14) comprising a light guide (131, fig. 14) and an array of multibeam elements (134, fig. 14), a multibeam element (134, fig. 14) of the array of multibeam elements (134) being configured to scatter out guided light (see fig. 15) (scatter and reflect, see para [0146]) from the light guide (131) during a second mode (3D image display mode, see para [0048]) as directional emitted 

	Re claim 2: Yang discloses the broad-angle emitted light (light from 121, fig. 14) provided by the first planar backlight (121, 122, 123, 140) is configured to be transmitted through the second planar backlight (131, 132, 133, fig. 14) during the first mode (2D image display mode, see para [0047]).  

Re claim 6: Yang discloses the multibeam element (134, fig. 15) comprises one (134 comprises micro-reflective element) or both of a micro-reflective element (reflect, see para [0146]) and a micro-refractive element, the micro-reflective element (134) being configured to reflectively scatter (see fig. 15) out a portion of the guided light as the plurality of directional light beams of the directional emitted light (see fig. 15) and the micro-refractive element being configured to refractively scatter out a portion of the guided light as the plurality of directional light beams of the directional emitted light.  



Re claim 10: Yang discloses the multiview display (100b, fig. 15) further comprising an array of light valves (pixels of 100b, figs. 18 and 19) (see para [0238]) including the light valve (100b), the array of light valves (pixels of 100b, fig. 18) being located adjacent to the second planar backlight (131, fig. 18) and being configured to modulate ( the broad-angle emitted light (see figs. 15-17) to provide a two-dimensional (2D) image during the first mode (displaying a 2D image, see para [0239]) and to modulate the plurality of directional light beams (see fig. 19) of the directional emitted light (see fig. 19) to provide the multiview image during the second mode (3D image, see para [0243]) (see para [0237] - [0248]).  

Re claim 11: Yang discloses the array of light valves (pixels of 100b, figs. 18 and 19) comprises a plurality of liquid crystal light valves (liquid crystal panel 110 containing pixels of 100b, see figs. 5, 18, and 19) (see para [0089]).  

	Re claim 12: Yang discloses a mode-switchable display comprising: a first planar backlight (121, 122, 123, 140, fig. 14) configured to provide broad-angle emitted light (see fig. 
wherein a multibeam element (134) of the array of multibeam elements (134) has a size (size of 134, fig. 18) comparable to a size of a light valve (size of pixel of 100b, fig. 18) of the light valve array (100b, fig. 18) and a shape (shape of 134, fig. 18) analogous to a shape of a multiview pixel (pixel of 100b) associated with the multibeam element (134).

	Re claim 15: Yang discloses the directional emitted light (see fig. 15) provided by an individual multibeam element (134, fig. 15) of the array of multibeam elements (134) comprises a plurality of directional light beams (three beams reflected off 134, fig. 15) having different principal angular directions (see fig. 15) corresponding to view directions of the multiview image (3D image, see para [0173]).  

Re claim 16: Yang discloses the second planar backlight (131, 132, 133, fig. 15) is located between a planar light-emitting surface (upper surface of 121, fig. 14) of the first planar 

Re claim 17: Yang discloses the multibeam element (134, fig. 15) of the array of multibeam elements (134) comprises one or more (134 comprises micro-reflective element) of a diffraction grating, a micro-reflective element (134) (reflect, see para [0146]) and a micro-refractive element optically connected to the light guide (131, fig. 15) to scatter out the guided light as the directional emitted light (see fig. 15).  

	Re claim 20: Yang discloses a method of mode-switchable display operation, the method comprising: emitting light (see fig. 14) from a light-emitting surface (upper surface of 121, fig. 14) of a first planar backlight (121, 122, 123, fig. 14) as broad-angle emitted light during a first mode (2D image display mode, see para [0047]); emitting light (see fig. 15) from a second planar backlight (131, 132, 133, fig. 15) as directional emitted light during a second mode (3D image display mode, see para [0048]), the second planar backlight (131, 132, 133) comprising a light guide (131, fig. 15) and an array of multibeam elements (134, fig. 15) configured to scatter out guided light (scatter and reflect, see para [0146]) from the light guide (131) as the directional emitted light; and modulating the broad-angle (see figs. 14 and 15) emitted light to provide a two-dimensional image (2D image, see para [0047]) and the directional emitted light to provide a multiview image (3D image, see para [0048]), wherein modulating uses a light valve array (100b, fig. 15), a multibeam element (134) of the array of multibeam elements having (134) a size (size of 134, fig. 14) comparable to a size of a light valve (size of 100b, fig. 14) of the light 

Re claim 21: Yang discloses transmitting the broad-angle emitted light (see fig. 14) through the second planar backlight (131, 132, 133, fig. 14) during the first mode (2D image, see para [0047]), the second planar backlight (131) being transparent (131 is transparent, see para [0130]) to the broad-angle emitted light (see fig. 14).  

Re claim 22: Yang discloses the array of multibeam elements (134, fig. 14) comprises a plurality of individual multibeam elements (134) spaced apart from one another along the light guide (131, fig. 14), each individual multibeam element (134) comprising one or more (134 comprises micro-reflective element) of a diffraction grating, a micro-reflective element (134) (reflect, see para [0146]) and a micro-refractive element optically connected to the light guide (131) and configured to scatter out the directional emitted light (see fig. 15) comprising a plurality of directional light beams (see fig. 15) having different principal angular directions (scattering direction, fig. 15) corresponding to different view directions of the multiview image (see fig. 15).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0031170).
Re claim 3: Yang teaches the size of the multibeam element (size of 134, fig. 14).
However, Yang is silent about the size is between fifty percent and two hundred percent of the size of the light valve.
It would have been an obvious matter of design choice to change the size of the multibeam element of Yang such that the size is between fifty percent and two hundred percent of the size of the light valve to adjust a beam output distribution to provide a desired distribution, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Claim 4-5, 8, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0031170) in view of Cornelissen et al. (US 2012/0113678) (hereinafter Cornelissen).
Re claim 4: Yang fails to teach the multibeam element comprises a diffraction grating configured to diffractively scatter out a portion of the guided light as the plurality of directional light beams of the directional emitted light.  
	Cornelissen teaches a multibeam element (13, fig. 6) comprises a diffraction grating (diffraction grating, see para [0041]) configured to diffractively scatter out (see fig. 6) a portion 
Therefore, in view of Cornelissen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the multibeam element of Yang with a diffraction grating configured to diffractively scatter out a portion of the guided light as the plurality of directional light beams of the directional emitted light, in order to increase light diffraction and improve performance of the backlight [Cornelissen, 0004].

Re claim 5: Yang fails to teach the diffraction grating comprises a plurality of sub-gratings.  
Cornelissen teaches the diffraction grating (13, fig. 6) comprises a plurality of sub-gratings (sets of gratings of 13, fig. 6).  
Therefore, in view of Cornelissen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the multibeam element of Yang with a diffraction grating with a plurality of sub-gratings, in order to increase light diffraction and improve performance of the backlight [Cornelissen, 0004].

Re claim 8: Yang teaches a light source (132, fig. 15) optically coupled to an input of the light guide (left surface of 131, fig. 15), the light source (132) being configured to provide the guided light (light from 132, fig. 15) one or both of having a non-zero propagation angle (see beam of light from 132, fig. 15).
However, Yang fails to teach the guided light being collimated according to a predetermined collimation factor. 

Therefore, in view of Cornelissen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a collimator between the light source and light guide of Yang such that the light source is configured to provide guided light being collimated according to a predetermined collimation factor, in order to increase the light incident transmission thereby improving the overall light increase of the backlight.

Re claim 18: Yang teaches a light source (132, fig. 15) optically coupled to an input (left surface of 131, fig. 15) of the light guide (131) of the second planar backlight (131, 132, 133, fig. 15), the light source (132) being configured to provide the guided light (light from 132, fig. 15) one or both of having a non-zero propagation angle (see beam of light from 132, fig. 15).
However, Yang fails to teach the guided light being collimated according to a predetermined collimation factor.
Cornelissen teaches a light source (12, fig. 20) being configured to provide guided light (see fig. 16) one or both of having a non-zero propagation angle (see fig. 16) and being collimated (collimated by 18, fig. 16) according to a predetermined collimation factor (collimated by 18).
Therefore, in view of Cornelissen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a collimator between the light source and light guide of Yang such that the light source is configured to provide guided 

Re claim 23: Yang teaches providing light to the light guide (131, fig. 15) using a light source (132, fig. 15), the provided light being the guided light (see fig. 15) that one or both of has a non-zero propagation angle (see beam of light from 132, fig. 15) within the light guide (131) 
However, Yang fails to teach the guided light being collimated according to a collimation factor to provide a predetermined angular spread of the guided light.  
Cornelissen teaches providing light (see fig. 20) to a light guide (11, fig. 20) using a light source (12, fig. 20), the provided light being the guided light (see fig. 16) one or both of having a non-zero propagation angle (see fig. 16) and being collimated (collimated by 18, fig. 16) according to a predetermined collimation factor (collimated by 18).
Therefore, in view of Cornelissen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a collimator between the light source and light guide of Yang such that the light source is configured to provide guided light being collimated according to a predetermined collimation factor, in order to increase the light incident transmission thereby improving the overall light increase of the backlight.

Claim 9, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0031170) in view of Minami et al. (US 2011/0317261) (hereinafter Minami).
Re claim 9: Yang fails to teach a light-blocking layer between the first planar backlight and the second planar backlight, the light-blocking layer being configured to one or both of 
Minami teaches a light-blocking layer (5, fig. 2) (blocking light, see para [0028]) between the first planar backlight (4, fig. 2) and the second planar backlight (2, 3, fig. 2), the light-blocking layer (5) being configured to one or both of selectively block light (light blocked by 52, fig. 2) emitted by the second planar backlight (2, 3) from reaching the first planar backlight (4) and selectively block light (light blocked by 52, see para [0028]) from passing to the second planar backlight (2, 3) from the first planar backlight (4). 
Therefore, in view of Minami, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a light-blocking layer between the first planar backlight and the second planar backlight of Yang, the light-blocking layer being configured to one or both of selectively block light emitted by the second planar backlight from reaching the first planar backlight and selectively block light from passing to the second planar backlight from the first planar backlight, in order to optimize light transmission and reflection within the backlight to improve lighting efficiency.

Re claim 19: Yang fails to teach a switchable light-blocking layer between the first planar backlight and the second planar backlight, the switchable light-blocking layer being configured to pass the broad-angle emitted light from the first planar backlight in the first mode and to block light from the second planar backlight in the second mode.  
Minami teaches a switchable light-blocking layer (5, fig. 2) between the first planar backlight (4, fig. 2) and the second planar backlight (2, 3, fig. 2), the switchable light-blocking 
Therefore, in view of Minami, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a switchable light-blocking layer between the first planar backlight and the second planar backlight, the switchable light-blocking layer being configured to pass the broad-angle emitted light from the first planar backlight in the first mode and to block light from the second planar backlight in the second mode, in order to selectively transmit light through to the second backlight to provide a desired light output distribution.

Re claim 24: Yang fails to teach selectively blocking light from the second planar backlight emitted in a direction of the first planar backlight during the second mode using an active light-blocking layer.  
Minami teaches selectively blocking light (light blocked by 51, fig. 2) from the second planar backlight (2, 3, fig. 2) emitted in a direction (downward direction, fig. 7) of the first planar backlight (4, fig. 2) during the second mode using an active light-blocking layer (5, fig. 2).  
Therefore, in view of Minami, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to selectively block light from the second planar backlight emitted in a direction of the first planar backlight during the second mode using an active light-blocking layer, in order to selectively transmit light through to the second backlight to provide a desired light output distribution.

13 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0031170) in view of Li (US 2018/0059308).
Re claim 13: Yang fails to teach the first planar backlight comprises a diffuser adjacent to a planar light-emitting surface of the first planar backlight, the diffuser being configured to scatter light emitted by the first planar backlight as the broad-angle emitted light.  
Li teaches a first planar backlight (2, 4, fig. 10) comprises a diffuser (7, fig. 10) (diffusion film, see para [0049]) adjacent to a planar light-emitting surface (top surface of 4, fig. 10) of the first planar backlight (2, 4), 
the diffuser (7) being configured to scatter light (diffusion film, see para [0049]) emitted by the first planar backlight as the broad-angle emitted light (see para [0049]). 
Therefore, in view of Li, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a diffuser adjacent to a planar light-emitting surface of the first planar backlight, the diffuser being configured to scatter light emitted by the first planar backlight as the broad-angle emitted light, in order to improve light distribution and uniformity for the light emitted into the second backlight.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0031170) in view of Lee et al. (US 2017/0153383) (hereinafter Lee).
Re claim 14: Yang teaches the first planar backlight (121, 122, 123, fig. 14) comprises a rectangular-shaped light guide (121, fig. 14).
However, Yang fails to teach the light guide having a light extraction layer configured to extract light from the rectangular-shaped light guide and to redirect the extracted light as the broad-angle emitted light.  

Therefore, in view of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a light extraction layer to the first planar backlight of Yang configured to extract light from the rectangular-shaped light guide and to redirect the extracted light as the broad-angle emitted light, in order to improve light distribution and uniformity for the light emitted form the first backlight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Minami (US 8,821,001), Yoon et al. (US 2017/0108636), Minami (US 2013/0083260), Minami et al. (US 2013/0076999), Minami (US 2012/0306861), Minami (US 2012/0275183), Minami (US 2012/0257406), Minami (US 2012/0256974), Minami (US 2012/0075698) discloses a similar backlight.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENG SONG/Primary Examiner, Art Unit 2875